Per Curiam.
The case involved a pure question of fact, which was carefully submitted to the jury, who found in favor of the plaintiff. Their finding is satisfactory. The exceptions taken apply to the refusal of the trial *98judge to dismiss the complaint because it alleged a gift inter vivas, and the testimony established, if anything, a gift causa mortis, and no proper demand was proved. The evidence clearly established a demand, with notice of the plaintiff’s rights; and in defiance of such demand and notice the money claimed was paid to another. The complaint alleged an absolute gift and transfer, and under this the plaintiff was allowed, without objection, to prove a gift causa mortis, and the trial judge properly allowed the plaintiff to amend his complaint, then and there, by alleging a gift causa mortis, (Code, § 723;) in other words, by making the pleadings conform to the proofs. No one was misled or surprised, and the amendment was in furtherance of justice. We have failed to discover any error, and the judgment and order appealed from must be affirmed, with costs.